Citation Nr: 0017283	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the appellant death 
benefits as a surviving spouse of the veteran.  The appellant 
was notified of this determination in November 1997.  

This case was previously before the Board and in August 1998 
it was remanded to the RO in order to afford the appellant a 
hearing before a member of the Board.  In January 2000, the 
appellant appeared and offered testimony before the 
undersigned member of the Board at a personal hearing at the 
RO.  A transcript of the appellant's testimony on that 
occasion has been associated with the veteran's claim file.  
Additional evidence pertaining to the appellant's claim was 
submitted to the Board at this time.  This evidence has not 
been previously considered by the RO; however, during the 
January 2000 hearing the appellant waived such initial 
consideration.  See 38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Prior to his death the veteran resided with the appellant 
in New York State.  

3.  The New York State Courts granted the appellant a divorce 
from her former spouse on August 24, 1995; prior to that 
date, she was aware of her existing legal marriage to her 
former spouse.  

4.  The veteran died in July 1996 as a resident of New York 
State.

5.  New York State does not recognize common-law marriages; 
the appellant has not demonstrated that a marriage, which 
otherwise might be deemed valid, existed for a period of one 
year following her divorce in August 1995 and the veteran's 
death.  


CONCLUSION OF LAW

The appellant is not a proper claimant for purposes of 
entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes.  38 U.S.C.A. 
§§ 101(3), 103, 5107 (West 1991); 38 C.F.R. §§ 3.1(j), 3.52, 
3.205 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish her status as a claimant for the 
purposes of establishing entitlement to VA death benefits, 
the appellant must submit a preponderating evidence of a 
valid marriage to the veteran under the laws of the 
appropriate jurisdiction.  See Aguillar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  The validity of a marriage is 
determined based upon the law of the jurisdiction where the 
parties reside at the time of marriage or when the rights to 
benefit accrued.  38 C.F.R. § 3.1(j).  There are various 
methods in which a valid marriage may be established for VA 
benefit purposes.  See 38 C.F.R. § 3.205.  Until the 
appellant establishes her status as a rightful claimant, the 
VA is not obliged to determine whether she has submitted a 
well-grounded claim, to provide assistance in the development 
of the claim or to apply the equipoise rule.  Id., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  An individual seeking 
benefits must submit the relevant documents in order to 
obtain the status of a claimant.  

In this case, the appellant in effect concedes that she and 
the veteran never obtained a marriage license and/or entered 
into a ceremonial marriage solemnized by an individual 
recognized by the State of New York as entitled to perform 
such ceremony.  She has testified that her relationship with 
the veteran was one of a common-law wife.  In this regard, 
the appellant has asserted that she lived with the veteran 
for approximately four years preceding his death and during 
that time they purchased a house together in which they lived 
as a "married" couple.  In support of her assertions she has 
submitted into evidence affidavits from her immediate family 
members and the veteran's former landlady and neighbor 
attesting to their mutual affection, intention to marry and 
their presentation to others as a married couple.  She also 
submitted a collection of poems and cards she received from 
the veteran expressing his affection for her as well as a 
copy of a life insurance benefit notice identifying her as 
the veteran's primary beneficiary.  Additionally, the 
appellant has entered into the file a summary of expenses 
credited to an American Express Gold Card account identifying 
the veteran and the appellant as the card members.  

Also on file are copies of correspondence from the appellant 
to various addressees, which primarily relate to her efforts 
to finalize her divorce from her former spouse.  Included in 
this correspondence is a letter dated in October 1995 to an 
apparent member of the New York State Bar Disciplinary 
Committee from the appellant expressing her displeasure with 
her former attorney.  This letter, signed by the appellant, 
includes the statement "I wish to say that I am a single 
working mother of a 11 1/2 year old girl now."

The appellant has essentially requested that her relationship 
to the veteran be considered a deemed valid marriage and, in 
effect, contends that she and the veteran entered into a 
common-law marital relationship prior to his death.  

The determination on whether the appellant is the veteran's 
lawful surviving spouse for the purposes of receiving VA 
benefit depends upon whether she had an existing valid 
marriage to the veteran at the time of his death.  Pursuant 
to 38 C.F.R. § 3.1(j) the validity of the marriage is to be 
determined by "applying the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the rights to benefits 
accrued."  

Notwithstanding the appellant's testimony that she and the 
veteran frequently visited Pennsylvania it is uncontroverted 
that the veteran and the appellant resided in New York State.  
New York State does not recognize common-law marriages 
entered into in that state after April 29, 1933.  (28 N.Y. 
211, 42 N. East. 2d 491).

The appellant, however, has essentially requested that her 
relationship to the veteran be considered a deemed valid 
marriage such as to grant the benefit sought.  Where a 
claimant without knowledge of any legal impediment entered 
into a marriage with a veteran which, but for the impediment, 
would have been valid and the claimant thereafter cohabited 
with the veteran for one year or more immediately before the 
veteran's death or for any period of time if a child was born 
of the purported marriage or was born before such marriage 
the purported marriage may be deemed valid, unless a claim 
had been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits.  38 C.F.R. § 3.52 
(1999).  

Thus, in this case if the appellant were able to establish 
the elements of a common-law marriage and her lack of any 
knowledge of any legal impediment to that marriage, her 
asserted common-law marriage could be "deemed valid" for the 
purpose of establishing her entitlement to VA death benefits 
as the veteran's surviving spouse.  She would also however 
have to have cohabited with the veteran in this common-law 
marriage for one year prior to the veteran's death.  

While the appellant may have at the time prior to the 
veteran's death been ignorant with regard to the law 
concerning common-law marriage, she clearly understood that a 
prior subsisting marriage was an impediment to her marriage 
between her and the veteran since she noted on her initial 
application form for VA death pension benefits that her 
purported marriage to the veteran did not occur until January 
1996 due to the need to finalize divorce proceedings against 
her former spouse.  Accordingly, if a deemed valid common-law 
marriage could be established between the appellant and the 
veteran it would have to be based on their relationship after 
the appellant's divorce was entered by the Supreme Court of 
the State of New York, i.e., August 25, 1995.  

However, less than one year following her divorce and at the 
time the appellant cohabited with the veteran reportedly as a 
married couple, the veteran died.  A "deemed valid" 
marriage with the veteran, during the period between her 
divorce in August 1995 and the veteran's death in July 1996, 
consequently can not be found to exist as the provisions of 
38 C.F.R. § 3.52 require that any such marriage if found must 
have occurred one year or more prior to the veteran's death, 
i. e. July [redacted], 1995 or earlier unless a child was born of the 
purported marriage.  The evidence does not show that this is 
the case and the appellant has not contended otherwise.  
Moreover, a "deemed valid" marriage cannot be found where 
the legal impediment is the existing legal marriage of the 
claimant (rather than the veteran).

The Board finds therefore that in light of the facts and 
circumstances described above, the appellant has not 
satisfied the necessary requirements to be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
benefits.  Her claim thus lacks legal merit and must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant not being a proper claimant for purposes of 
entitlement to recognition as a surviving spouse of the 
veteran for purposes of VA benefits, the appeal is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

